Press Release Source: Gamma Pharmaceuticals Inc. Gamma Pharmaceuticals Inc. Receives Certificate of Hygiene for Products in China Wednesday September 3, 9:10 am ET Certificate Allows Company to Commence Sales in Country Immediately LAS VEGAS(BUSINESS WIRE)Gamma Pharmaceuticals Inc. (OTCBB: GMPM - News) announced today that the Company’s China-based operation has received its Certificate Of Hygiene from the Customs Office in the People's Republic of China. The Certificate of Hygiene is a requirement for any imported food grade product, and will allow the Company to sell product in the country immediately. The Company expects to commence sales of Gamma’s Brilliant Choice®
